OPINION OF THE COURT
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order affirmed, with costs, for the reasons stated in the opinion by Justice Joseph P. Sullivan at the Appellate Division (94 AD2d 211) except so much thereof as holds that the individual members of Stamm partnership may not demand arbitration between MIF and Stamm partnership, an issue which we deem it unnecessary to reach or consider.
Concur: Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer, Simons and Kaye.